PER CURIAM.
Thomas M. Hackler appeals the district court’s orders denying relief on his 42 U.S.C.A. § 1983 (West Supp.2001) complaints. We have reviewed the records and the district court’s opinions and find no reversible error. Accordingly, we affirm both orders on the reasoning of the district court. See Hackler v. North Carolina, Nos. CA-02-20-MU-1-2 & CA-02-23-1-2-MU (W.D.N.C., filed Jan. 31, 2002; entered Feb. 4, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.